Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Program Request
The Applicant did not amend at least one of the independent claims, therefore the request is rejected.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.  Applicant adds new claims which would require further search and consideration.  Applicant argues Zhu fails to disclose activating a BWP with an idle channel to acquire first active BWP, in the case the channel listening result indicates that a BWP with idle channel exists.  Applicant argues idle sensing (in Zhu) is performed on one or more candidate transmission frequency domain resources instead of candidate transmission frequency domain resource set and the inactive BWPs included in the M configured BWPs is only involved in candidate transmission frequency domain resource set.  Applicant argues candidate transmission frequency resources only contain active BWPs as described in Para [0056] of Zhu.  Applicant concludes idle sensing is only performed on active BWPs.						In response, Applicant appears to argue the configured but inactive BWPs are in the candidate transmission frequency domain resource set but are not candidate transmission frequency domain resources for which idle sensing is performed.  Para [0063] states the obvious: the candidate transmission frequency domain resource set includes candidate transmission frequency domain resources (i.e. candidate resource set includes candidate resources).  Para [0064] states the candidate transmission frequency resource can be the initially configured BWPs (that means the configured but inactive BWPs are included).  Para [0065] states the terminal device performs idle sensing on each candidate transmission frequency resource (key word is each), meaning idle sensing is performed on the candidate BWPs which, as stated in Para [0064] are the configured BWPs (where the configured BWPs include active and inactive BWPs).  Applicant tries to rely on Para [0056] which states a transmission candidate transmission frequency domain resource are only active BWPs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461